                       UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 NORTHWEST ADMINISTRATORS, INC.,
                                                      Case No. C18-00760 RSM
                  Plaintiff,
       v.                                             ORDER CONTINUING TRIAL AND
                                                      RELATED DEADLINES
 ALLIED WASTE SYSTEMS, INC., a Delaware
 corporation,

                  Defendant.




      This matter came before the Court on the parties’ Joint Motion to Modify the Scheduling

Order. The Court, having reviewed the parties’ Joint Motion, HEREBY ORDERS that:

      1. The October 28, 2019 bench trial date is vacated. Trial is set for March 2, 2020

      2. Deadline for motions related to discovery must be filed by: July 3, 2019

      3. Deadline for discovery to be completed by: July 30, 2019

      4. Deadline for all dispositive motions to be filed by: September 27, 2019

      5. Mediation per LCR 39.1(c)(3) (if requested) by: January 11, 2020

      6. Deadline for motions in limine to be filed: January 28, 2020;

      9. Deadline for agreed pretrial order: February 13, 2020; and

      10. Trial briefs and trial exhibits due: February 20, 2020




ORDER CONTINUING TRIAL AND
RELATED DEADLINES – C18-00760-RSM
Page - 1
       DATED this 8th day of February 2019.



                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE




Presented by:

/s/Thomas A. Leahy__________________________________
Russell J Reid, WSBA #2560
Thomas A. Leahy, WSBA #26365
REID, McCARTHY, BALLEW & LEAHY, LLP
100 West Harrison Street, North Tower, Ste. 300
Seattle, WA 98119
Phone: 206-285-0464
Fax: 206-285-8925
Email: rjr@rmbllaw.com
        tom@rmbllaw.com

Attorneys for Plaintiff




/s/Thomas A. Leahy, for per email authorization WSBA
#26365_________________________________
Michael Congiu, (admitted pro hac vice)
LITTLER MENDELSON, P.C.
1300 IDS Center
80 South 8th Street
Minneapolis, MN 55402-2136
Phone:         612.313.7656
Email:         MCongiu@littler.com




ORDER CONTINUING TRIAL AND
RELATED DEADLINES – C18-00760-RSM
Page - 2
and

Ryan P. Hammond, WSBA #38888
LITTLER MENDELSON, P.C.
One Union Square
600 University Street, Suite 3200
Seattle, WA 98101.3122
Phone:        206.623.3300
Fax:          206.447.6965
E-Mail:       rhammond@littler.com

Sarah Bryan Fask, (admitted pro hac vice)
LITTLER MENDELSON, P.C.
Three Parkway
1601 Cherry Street, Suite 1400
Philadelphia, PA 19102
Phone:         267.402.3070
E-Email:       sfask@littler.com



Attorneys for the Defendant




ORDER CONTINUING TRIAL AND
RELATED DEADLINES – C18-00760-RSM
Page - 3
